Title: August 19. 1769 [i.e. 1796]. Fryday.
From: Adams, John
To: 


       Ten Yoke of Oxen and twelve hands ploughing in the meadow. It is astonishing that such a Meadow should have lain so long in such a State. Brakes, Hassock Grass, Cramberry Vines, Poke or Skunk Cabbage, Button Bushes, alder Bushes, old Stumps and Roots, Rocks, Turtles, Eels, Frogs, were the Chief Things to be found in it. But I presume it may be made to produce Indian and English Grain, and English Grass, especially Herdsgrass in Abundance. At least the Beauty of the Meadow and the Sweetness of it and the Air over it will be improved. Brackets, Vintons and My Brothers oxen added to mine and those from Abington.
      